Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the first three paragraphs of page 3 of 5 of applicant’s reply directed to the Tetsu-to-Hagane (Tetsu-to-Hagane, volume 60 (1974), Issue 13, pages 1869-1878) reference in combination with the supplied partial translation, filed January 29, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1, 3, 5, 7, 9, 11, 13, 15, and 17-20 under 35 USC 103 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 5, 7, 9, 11, 13, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed method for producing a non-oriented electrical steel sheet, Zaizen ‘982 (JP-2013010982-A), in view of Kawalla (US patent no.  6773514) does not disclose producing a non-oriented steel sheet with the claimed amount of Ga. Further, Zaizen ‘982 explicitly lists the impurity elements found in the examples [0042], and Ga is not among the listed impurity elements, suggesting that Ga is not present in the examples of Zaizen ‘982. As indicated by applicant’s arguments and newly supplied partial translation of Tetsu-to-Hagane (Tetsu-to-Hagane, volume 60 (1974), Issue 13, pages 1869-1878), the 0.0003 to 0.05% Ga in the synopsis of Tetsu-to-Hagane is the extent to which the process of Tetsu-to-Hagane could measure Ga in low carbon steel. Tetsu-to-Hagane does not teach that 0.0003 to 0.05% is the amount Ga present in low carbon steels.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736